UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-1421766 CEELOX, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 10801 Mastin, Suite 920, Bldg # 8, Overland Park, Kansas 66210 (Address of principal executive offices, including zip code.) (913) 884-3705 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 38,347,556 as of May 21, 2012 ITEM 1.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CEELOX, INC. AND SUBSIDIARY March 31, 2012 Page PART I. Item 1. Condensed ConsolidatedFinancial Statements. Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 F-1 Statements of Operations for the three months ended March 31, 2012 and 2011 (Unaudited) F-2 Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (Unaudited) F-3 Notes to Condensed Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II. Item 1A. Risk Factors. 21 Item 6. Exhibits. 21 Signatures 22 Exhibit Index 23 -2- CEELOX, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, Unaudited ASSETS Current assets: Cash $ $ Accounts receivable - - Inventory - - Prepaids and other current assets Total current assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Advances, related party - Notes payable, related party Convertible notes payable, related party - Convertible note - bridge loan ($0 and $156,985 due toshareholder) Secured convertible note - Derivative liabilities - Total current liabilities Commitments and contingencies STOCKHOLDERS' DEFICIT Preferred stock, $0.0001 par value; 5,000,000 undesignated shares, authorized; none issued and outstanding - - Common stock, $0.00001 par value: Authorized 100,000,000 shares; Issued: 38,247,556 shares as of March 31, 2012 and 14,147,556 shares as of December 31, 2011; Outstanding: 38,247,556 at March 31, 2012 and 14,147,556 at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Non controlling interests ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See Notes to Condensed Consolidated Financial Statements F-1 CEELOX, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, March 31, Revenue: Hardware and software $
